310 So. 2d 770 (1975)
Gregory Lee SMITH, Appellant,
v.
STATE of Florida, Appellee.
Nos. 74-519, 74-522.
District Court of Appeal of Florida, Second District.
April 9, 1975.
James A. Gardner, Public Defender, and Edwin E. Taylor, Jr., Asst. Public Defender, Sarasota, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard G. Pippinger, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the judgment appealed is affirmed. The judgment and sentence of the court, while indicating the appellant was to receive credit for all time served in jail, does not specifically set forth the period of credit time to be allowed as required by F.S. § 921.161(1), Grine v. State, Fla.App.2d 1974, 301 So. 2d 122.
Remanded for correction of judgment and sentence; otherwise affirmed.
McNULTY, C.J., and HOBSON and SCHEB, JJ., concur.